BROCK, Justice,
concurring.
I concur in the decision of the Court but not in its rationale. I do not agree that the prescription used by the defendant was not a valid one. On the contrary, it was issued by a physician and was regular and valid in all respects and its validity enabled her to procure the drugs'1 in "qúesiíonT^ffdm'''t1ie pharmacist. Although the use of “misrepresentation, fraud, forgery, deception or subterfuge” to obtain possession of a controlled substance is itself made an offense by T.C.A. § 52-1436(a)(3), nothing in the Act provides that an otherwise valid pre*240scription is rendered “invalid” because it was procured by means which are denounced by T.C.A. § 52-1436(a)(3). See Duke v. State, 211 Tenn. 629, 366 S.W.2d 913 (1963).
In this case, the defendant is not charged with a violation of T.C.A. § 52-1436(a)(3); she is charged with possession of a controlled substance which is made unlawful by T.C.A. § 52-1432(b) “unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice . . ..”1 To make out a defense under the quoted portion of T.C.A. § 52-1432(b), not only must a valid prescription have been used to obtain the controlled substance from the pharmacist, but the defendant’s possession of the controlled substance must have been “pursuant to” that prescription. I would hold that although the prescription in this case was valid, the defendant’s possession of the controlled substance was not “pursuant to” that prescription.
Construed in light of the evident legislative intent to exempt only possession for bona fide medical purposes, I would hold that the words “pursuant to a valid prescription” authorize possession only by the patient named in the prescription as the intended ultimate user or by the duly authorized agent of such patient who, in possessing the substance is carrying out the purpose of the prescription, e. g., a relative or friend of a patient who takes a valid prescription to a pharmacy, obtains the medication and takes it home to the patient. U.S. v. Forbes, 169 U.S.App.D.C. 217, 515 F.2d 676 (1975). In the case at bar, the defendant was not the patient named in the prescription as the intended ultimate user nor did she possess the pills as an agent of the intended ultimate user named in the prescription and as a bona fide means of carrying out the purpose of the prescription. Therefore, the defendant’s possession was not “pursuant to” the prescription.
Accordingly, I concur in the reversal of the judgment of the Court of Criminal Appeals.

. The comma between the words “to” and “a” is obviously misplaced and should be placed between the words “of” and “a,” the meaning being that lawful possession of a controlled substance must be obtained either directly from a physician or from a pharmacist pursuant to a valid prescription or order of a physician.